             Case 5:20-cv-00140 Document 1 Filed 02/06/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 ANGELA FERGUSON                                 §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §    CASE NO. 5:20-cv-140
                                                 §
 TRIANA HEALTH SERVICES, INC.                    §
 DBA HIGHLAND NURSING CENTER                     §
                                                 §
        Defendant.                               §


                         DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441(a)-(c), and 1446, Defendant Triana Health Services,

Inc. dba Highland Nursing Center (“Defendant”) hereby removes to this Court the action brought

by Plaintiff Angela Ferguson (“Plaintiff”) in the County Court at Law No. 10 of Bexar County,

Texas. In support of this removal, Defendant states as follows:

                                    Timeliness of Removal

       On or about September 24, 2019, Plaintiff filed her Original Petition and Jury Demand

(“Petition”) in the County Court of Law No. 10 for Bexar, Texas, assigned as Cause No.

2019CV07788 on the docket of that court (the “State Action”).

       Defendant was served with citation on January 7, 2020. This Notice of Removal, together

with all process, pleadings, and orders served on Defendant in this action are being filed in this

Court within 30 days after the initial service of citation on Defendant. The removal is therefore

timely under 28 U.S.C. § 1446(b).




DEFENDANT’S NOTICE OF REMOVAL                PAGE 1
              Case 5:20-cv-00140 Document 1 Filed 02/06/20 Page 2 of 3




       The State Court Action, including the Court’s docket sheet is attached as Exhibit A.

Defendant’s Certificate of Interested Persons will be filed separately. A copy of this Notice of

Removal is also being filed in the State Court Action.

                                  Federal Question Jurisdiction

       In her Petition, Plaintiff asserts claims against Defendant for violations of the Fair Labor

Standards Act, 29 U.S.C. §201 et seq. (“FLSA”). Based upon the federal questions raised by

Plaintiff, this Court has original jurisdiction pursuant to 28 U.S.C. § 1331, and removal is proper

pursuant to 28 U.S.C. § 1441(a)-(c).

                                             Conclusion

       Removal of this action is proper under 28 U.S.C. § 1441(a) and (b) because it is a civil

action brought in a state court. The federal district courts have original jurisdiction under 28 U.S.C.

§ 1331 because Plaintiff’s Petition involves questions of federal law.

       In accordance with 28 U.S.C. § 1466, copies of this Notice of Removal will be promptly

served upon counsel for all adverse parties and filed with the Clerk of the County Court at Law

No. 10 of Bexar County, Texas.

       WHEREFORE, Defendant respectfully requests that this Court take jurisdiction of this

action and issue all necessary orders and process to remove it from the County Court at Law No.

10 of Bexar County to the United States District Court for the Western District of Texas, San

Antonio Division.




DEFENDANT’S NOTICE OF REMOVAL                  PAGE 2
             Case 5:20-cv-00140 Document 1 Filed 02/06/20 Page 3 of 3




                                             Respectfully submitted,

                                             OGLETREE, DEAKINS, NASH, SMOAK &
                                             STEWART, P.C.

                                             /s/ Lara C. de Leon
                                             Lara C. de Leon
                                             Texas Bar No. 24006957
                                             lara.deleon@ogletreedeakins.com
                                             112 East Pecan Street
                                             Suite 2700
                                             San Antonio, TX 78205
                                             Telephone: (210) 354-1300


                                             ATTORNEYS FOR DEFENDANT




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of February, 2020, I electronically transmitted this
document to the Clerk of Court using the ECF system of filing, which will transmit a Notice of
Electronic Filing to all counsel of record in this matter:

       Michael V. Galo, Jr.
       Galo Law Firm, P.C.
       4230 Gardendale, Bldg. 401
       San Antonio, TX 78229
       mgalo@galolaw.com


                                             /s/ Lara C. de Leon___________
                                             Lara C. de Leon
                                                                                           41664481.1
                                                                                        082593-000001




DEFENDANT’S NOTICE OF REMOVAL                 PAGE 3
